Citation Nr: 1721805	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for lateral epicondylitis with mild degenerative joint disease of the left elbow (left elbow disability), to include as secondary to the service-connected degenerative joint disease of the proximal interphalangeal joint of the right hand (right hand disability).

2.  Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to April 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2008 (left elbow) and April 2011 (left ear hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board previously remanded these matters for development in January 2014 and May 2016.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was referred in the January 2014 and May 2016 remands and has still not been adjudicated.  While the Veteran is now in receipt of a 100 percent disability rating, the TDIU issue is not necessarily moot.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the issue is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issue of entitlement to a compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

The Veteran's left elbow disability is not shown to be causally or etiologically related to any disease, injury, or incident in service to include his service-connected right hand disability, and did not manifest within one year of his separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an August 2008 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs), post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations and opinions in November 2008, May 2014, and September 2016.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue on appeal as they are predicated on an interview with the Veteran; a review of the record, to include his STRs; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issue and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Furthermore, the Board finds there has been substantial compliance with its January 2014 and May 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in January 2014, the matter was remanded in order to obtain updated treatment records (including any from Dr. S)and an addendum opinion.  Thereafter, treatment records dating through September 2016 were associated with the record.  Additionally, in March 2014 the Veteran spoke with a representative of the AOJ and advised that he had received all treatment for his elbow (including treatment from Dr. S) at VA Medical Centers.  An addendum opinion was provided in May 2014.  Additionally, in May 2016, the Board remanded the matter in order to again obtain an addendum opinion and to obtain updated VA treatment records.  As noted, updated treatment records have been associated with the file and a VA examination and addendum were conducted in September 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's January 2014 and May 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.   

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. 
§ 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran contends that his left elbow disability was caused or aggravated by his service-connected right hand disability.  Specifically, he reports overusing his left arm to compensate for diminished ability in his service-connected right hand.  Notably, while the Board acknowledges the duty to develop all theories of entitlement pursuant to Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009), neither the Veteran nor his representative has argued, and the record does not suggest, that the Veteran's left elbow disability is directly related to his military service or that he developed left elbow arthritis within one year of separation from service.  To the contrary, during the November 2008 VA examination the Veteran reported that his left elbow disability onset in 2007 and he specifically attributed this to his service-connected right hand disability.  Thus, the Board will focus the following discussion on the Veteran's particular theory of entitlement, secondary service-connection under 38 C.F.R. § 3.310.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of a left elbow disability.  Specifically, a November 2008 examiner noted a diagnosis of lateral epicondylitis with mild degenerative joint disease.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's left elbow disability was caused or aggravated by his service-connected right hand disability.  

Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim.

In this regard, the Veteran was afforded a VA joints examination in November 2008 in conjunction with his claim for service connection.  At that time, he reported that his left elbow disability developed rather suddenly in the fall of 2007.  He denied any injury to the elbow but reported that for many years he had used his left arm more due to weakness in his service-connected right hand.  Additionally, he reported that his doctors told him the left elbow disability could be related to overuse.  After reviewing the record and examining the Veteran the 2008 examiner opined that it was less likely than not that the Veteran's service-connected right hand disability caused his left elbow disability.  In support thereof, the examiner noted that the Veteran's left elbow disability can be caused by overuse or repetitive use.  However, the Veteran's right hand disability was limited to arthritis of the fourth metacarpal phalangeal joint only and there was no evidence that this disability was significant enough to require overuse of the left arm.

As the 2008 examiner did not provide an opinion as to whether the right hand disability aggravated the left elbow disability, the Board remanded the appeal for an addendum opinion in January 2014.  In May 2014 a second VA examiner performed a physical examination of the Veteran's elbow and reviewed the record.  He noted that an article discussing occupational and other risk factors for developing epicondylitis did not mention compensatory overuse as a potential cause and a search for articles to support this relationship did not reveal any studies to support the proposition that the Veteran's left elbow disability was caused by his service-connected right hand disability.  Instead, the examiner noted that he "could locate no medical evidence that hemiplegic patients (who must completely 'compensate' using the other arm) have a higher incidence of lateral epicondylitis.  Nor, in fact, would one expect this in the absence of a repetitive, high-strain use of the single good arm."  Here, the examiner acknowledged the Veteran's reports that he did have jobs which might have created the pre-conditions for a compensatory over-use of the left arm in the setting of a high-strain repetitive use injury.  Nevertheless, the examiner could not find any supporting medical documentation of the Veteran's left elbow disability in correlation with his strain-causing work and that the Veteran's left elbow disability became symptomatic after a period of time in which repetitive, straining activities due to compensatory overuse could have been operative.   Essentially, the examiner stated that even if the Veteran was overusing his left arm due to his service-connected right hand disability, he would need to be both overusing the joint and lifting objects or experiencing elbow strain to even suggest a correlation between the two.

Pursuant to the May 2016 remand, a third examination and opinion were conducted in September 2016 so that an opinion could be provided as to whether the Veteran's left elbow disability was aggravated by his right hand disability.  Ultimately, this examiner stated "there is no causal, proximal or aggraval (sic) relationship between [the V]eteran's left elbow and a right 4th finger condition."  In support thereof, the examiner noted that the Veteran held a commercial driver's license and had therefore been found to have the full upper body strength to drive an 18 wheeler.  Therefore, the examiner reasoned that even if the right hand disability caused the Veteran to "overuse" his left arm, it did not interfere with his qualifying for a CDL for 12 years.  Furthermore, the examiner noted that the right hand injury occurred decades before his left elbow disability onset, suggesting the two were unrelated.  In fact, the examiner was of the opinion that the Veteran's left elbow epicondylitis was an overuse injury that would self-correct in 24-36 months after the Veteran stopped performing the repetitive motion.  The examiner even performed a search of the National Library of Medicine for articles related to "compensatory overuse of elbow due to hand disability" and found no relevant cases, studies, or reports to support the Veteran's assertion that his right hand disability aggravated or interfered with his left elbow disability.   Ultimately, the examiner stated the right hand disability is less likely than not the cause or aggravating factor of the Veteran's left elbow disability. 

The Board finds that the opinions of the November 2008, May 2014, and September 2016 VA examiners provided after reviewing the claims file and the Veteran's lay assertions are highly probative as they reflect consideration of all relevant facts and the examiners provided sufficient rationales for the conclusions reached.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  Moreover, while the Veteran reported to the 2008 examiner that doctors have told him the elbow disability could be related to his right hand disability, those opinions are both speculative in nature and not associated with the record.  Indeed, there are no medical opinions of record to the contrary of the 2008, 2014, and 2016 examiners.

To the extent the Veteran believes that his left elbow disability was caused or aggravated by his right hand disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of lateral epicondylitis with mild degenerative joint disease is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of the current left elbow disability is not competent medical evidence.  Thus, the Board finds the opinion of the VA examiners, especially the May 2014 and September 2016 examiners, to be significantly more probative than the Veteran's lay assertions.  
In sum, the preponderance of the competent and probative evidence is against a finding of service connection for a left elbow disability pursuant to secondary service connection under 38 C.F.R. § 3.310; pursuant to the presumptive provisions in 38 C.F.R. § 3.309 (a) as there is no evidence of continuity of symptomatology or diagnosis within one year of service; or pursuant to direct service connection under 38 C.F.R. § 3.303 as there is no evidence the Veteran's left elbow disability is directly related to service.  Accordingly, the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Entitlement to service connection for a left elbow disability is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2016, the Board remanded the Veteran's claim for a compensable rating for hearing loss so that outstanding VA treatment records could be associated with the record, including records that were requested in the January 2014 remand.  Specifically, the Board directed that "...all audiograms that have been performed by VA since December 2009...including those conducted in May 2011, September 2012, March 2010, and November 2010..." should be associated with the record.  

Unfortunately, while the AOJ associated over 1,500 pages of updated VA treatment records with the file after the May 2016 remand, it did not associate the requested audiograms.  Moreover, a review of those newly added VA treatment records indicate that even more audiograms exist that have not been associated with the record, including those from May 2014 and October 2015.  As noted in the May 2016 remand, procurement of the audiograms is especially important in light of the fact that the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Moreover, a March 2011 audiogram and an October 2015 treatment record indicates that left ear hearing results have been extremely variable during the appeal due to the Veteran's service-connected Meniere's disease.  Thus, the missing records must be obtained so that VA may assess whether they reveal hearing impairment to a level that warrants a compensable rating.

Accordingly, the case is REMANDED for the following action:

1. Associate all audiograms that have been performed by VA since December 2009 with the file, including those conducted in May 2011, September 2012, March 2010, November 2010, May 2014, and October 2015.  

If additional information is needed from the Veteran, he should be asked to provide such.

The efforts undertaken should be documented together with the responses received.  
If the audiograms cannot be obtained, especially the May 2011 audiogram referenced by the November 2011 examiner, which the Board acknowledges may have been a typographical error, issue a formal finding of unavailability, notify the Veteran that his records could not be located, and inform him that he may provide alternative forms of evidence to support his claim. 

2. After associating all audiograms since December 2009 with the file (including those from May 2011, September 2012, March 2010, November 2010, May 2014, and October 2015) or issuing a formal finding of unavailability of the audiograms (each of which has been referenced in either the November 2011 examination report or in VA treatment records), review the record and complete any additional development deemed necessary, e.g., ordering a current VA examination if deemed appropriate.

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied and if the development requested in this remand has been fully completed, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


